DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tension system” of claims 2 and 8, the “computing device” of claim 5, and the “control mechanism” of claims 18 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “107” has been used to designate both the frame mounts and the solution container.  It appears that the character 107 should only designate the frame mounts.
 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 109 in figures 1 and 8 and 202 in figure 5.  It appears that the reference numeral 109 in figure 1 should be replaced with the numeral 113A, but it is unclear what the numeral 109 references in figure 8.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Specification
The disclosure is objected to because of the following informalities:
 	Paragraph 0006 appears to end with a typographical error with a last incomplete sentence that reads “_  groceries.” 
	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder, system or mechanism, that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “positioning system” for attaching the at least one applicator to the frame and rotating the applicator about a pivot axis in claim 12, the “positioning system” for attaching the at least one applicator to the frame and repositioning the at least one applicator about one axis of movement in claim in claim 13, and the “control mechanism” which activates the at least one pump in claim 18.  It is recognized that the term positioning system is also used in claim 9 and that the term “control mechanism is also used in claim 20, however, the terms are not coupled with functional language as required to invoke 35 U.S.C. 112(f) in claims 9 and 20.	

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 2, 5, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 4-10, 15, 18, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Barboni (US 8,978,875).
 	Barboni shows a conveyor belt cleaning apparatus that includes a case 102 that is attachable to a conveyor belt assembly 140 via a frame member defined by the body of a fluid dispensing device 110 secured to the case and fastener mounts 1106 (see column 2, lines 55-56 stating that the case is may be secured to the other components of the cleaning device).  A plurality of nozzles 112/114/116 are attached to the frame member.  At least one pump 120 is connected to the at least one spray nozzle.  A solution reservoir 122 is connected to the at least one pump. At least one applicator 104 is attached to the frame member and positioned relative to the at least one spray nozzle.  A computing device in electrical communication with the at 
 	Fastener mounts 106 provide a positioning/tension system attached to the at least one applicator via the frame that holds the applicator against the conveyor belt.  The case encapsulates the frame member, spray nozzles, and applicator.  The at least one applicator is constructed from a non-porous rubber material (see column 2, line 53).  
 	The solution reservoir includes a base attached to the conveyor assembly and a solution container connected with the base.  As the base and solution container are mounted to the conveyor assembly frame, it may easily be removed and replaced.  The at least one applicator is removable because the entire cleaning apparatus is removable from the conveyor belt assembly.  The tension system formed by the fastener mounts is adjustable because it may be used to attach the cleaning apparatus in different positions.
 	As described above, Barboni shows all the structure required by claims 1-2, 4-10, 15, 18, and 20.
Claims 1, 3, 5-9, 11, 14-15, and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Barragan (US 9,096,392).
 	Barragan shows a conveyor belt cleaning apparatus 10 that includes a case 30 that is attachable to a conveyor belt assembly 20 via a frame member defined by a tube 40 and the sidewalls of the case.  A plurality of nozzles 40 are attached to the frame member.  At least one pump 100 is connected to the at least one spray nozzle.  A solution reservoir 80/90 is connected to the at least one pump. At least one applicator roller 50 is attached to the frame member and positioned relative to the at least one spray nozzle.  A computing device 72/70 in electrical 
 	The bottoms of the sidewalls of the case provide a positioning/tension system attached to the at least one applicator via the frame that holds the applicator against the conveyor belt.  The case encapsulates the frame member, spray nozzles, and applicator.  The at least one applicator is constructed from a porous microfiber material (see column 2, line 46).  
 	The solution reservoir includes a base 90 attached to the conveyor assembly and a solution container 80 connected with the base.  As the solution container is mounted to the side conveyor assembly frame, it may easily be removed and replaced.  The at least one applicator is removable because the entire cleaning apparatus is removable from the conveyor belt assembly.  The tension system formed by bottoms of the sidewall may be viewed as being adjustable because it may be used to attach the cleaning apparatus in different positions.
 	As described above, Barragan shows all the structure required by claims 1, 3, 5- 9, 11, 14-15, and 18-20.
Claims 1-3, 5-6, 8-9, 11, 14-16 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Thompson (US 6,971,503).
 	Thompson shows a conveyor belt cleaning apparatus that includes a case 203 that is attachable to a conveyor belt assembly 102 via a frame member 280.  A plurality of nozzles 226 are attached to the frame member via the case.  At least one pump 231 is connected to the at least one spray nozzle.  A solution reservoir between walls 206 and 206 is connected to the at least one pump. At least one applicator roller 228 is attached to the frame member and positioned relative to the at least one spray nozzle.  A computing device (see figure 7) in 
 	A positioning/tension system 290/250/252/254 is attached to the at least one applicator via the frame that holds the applicator against the conveyor belt.  The case encapsulates the frame member, pump, spray nozzles, and applicator.  The at least one applicator is constructed from a porous microfiber material (see column 6, lines 10-20).  
 	The solution reservoir includes a base attached to the conveyor assembly and a solution container 80 connected with the base.  The at least one applicator is removable because the entire cleaning apparatus is removable from the conveyor belt assembly.  The tension system may be viewed as being adjustable because it may be used to engage and disengage the wheels 250/252/254 creating the tension on the belt.
 	As described above, Barragan shows all the structure required by claims 1-3, 5-6, 8-9, 11, 14-16, and 18-20.
Allowable Subject Matter
Claims 12-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651